United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit                 June 12, 2007

                                                       Charles R. Fulbruge III
                                                               Clerk
                          No. 06-60124




                  RONALD THOMPSON, Etc., ET AL

                                                          Plaintiffs

  RONALD THOMPSON, Individually and doing business as Forestry
                           Contractors

                         Plaintiff - Counter Defendant - Appellee


                 FIRST NATIONAL BANK OF PICAYUNE

                                  Intervenor Plaintiff - Appellee


                             VERSUS


                        L S WOMACK, INC.

                         Defendant - Counter Claimant - Appellant


              ST. PAUL FIRE & MARINE INSURANCE CO.

                                            Defendant - Appellant




           Appeal from the United States District Court
      For the Southern District of Mississippi, Hattiesburg
                            2:02-CV-571



Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:1

      After reviewing the record in this case and considering the

briefs of the parties and argument of counsel, we are satisfied

that the judgment entered on the remitted verdict is supported by

substantial evidence.   The district court committed no reversible

error and its judgment is therefore affirmed.

      AFFIRMED.




  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2